In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Orange County (Bartlett, J.), dated *947April 15, 2011, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint, as they failed to establish their prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). The defendants failed to meet their prima facie burden of establishing the applicability of the so-called “rules of the road” exemption contained in Vehicle and Traffic Law § 1103 (b) for emergency vehicles responding to a bona fide emergency and, therefore, were not entitled to the application of the “reckless disregard” standard of care (Vehicle and Traffic Law § 1103 [b]; see Hofmann v Town of Ashford, 60 AD3d 1498 [2009]; Davis v Incorporated Vil. of Babylon, N.Y., 13 AD3d 331 [2004]; Marvin v Town of Middlesex, 2002 NY Slip Op 50006[U] [2002], affd 300 AD2d 1112 [2002]; cf. Riley v County of Broome, 95 NY2d 455 [2000]). Dillon, J.P., Ajigiolillo, Belen and Cohen, JJ., concur.